      Case 1:18-cv-08653-VEC-SDA Document 218 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             2/23/2021
 D George Sweigert,

                                Plaintiff,
                                                               1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                               ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a telephone conference on Thursday, March 11,

2021, at 12:00 p.m. EST to discuss the status of discovery, including the issues raised in Plaintiff’s

February 19, 2021 Letter (ECF No. 211) or Plaintiff’s February 22, 2021 motion to compel (ECF

No. 215). If Defendant wishes to file a written response to either of these filings, he shall do so

no later than March 9, 2021. Otherwise, Defendant may respond orally during the telephone

conference. At the time of the conference, the parties shall each separately call (888) 278-0296

(or (214) 765-0479) and enter access code 6489745.

       It is further Ordered that Plaintiff’s request for an extension of time to respond to

Defendant’s discovery requests (see 2/18/21 Order, ECF No. 208; Pl.’s 2/22/21 Letter, ECF No.

216) is GRANTED. Plaintiff shall respond no later than April 30, 2021.
     Case 1:18-cv-08653-VEC-SDA Document 218 Filed 02/23/21 Page 2 of 2




      The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Defendant.

SO ORDERED.

DATED:        New York, New York
              February 23, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                             2
